Porter J.,
delivered the opinion of the court.
In this case an injunction was obtained to which an answer was put in, containing a general denial, and an allegation *173that the writ stayed by the injunction had been taken out m . . , / J virtue oí a judgement.
¡nj„netion ^is oMainedmthe arate petition. antfin^xecution against the plaintiff, a judgement dis•°lvms the in-' junction need not contain the reasons upon which it was rendeied.
The cause was tried by the judge, who ordered the injunction which he had granted to be set aside and rescinded, and that the plaintiff pay costs of suit.
From that judgement this appeal is taken, and the appellant assigns for error of law appearing on the face of the proceedings, the absence of any reasons in the judgment rendered by the inferior court.
We decided very lately in the case of Rowlett vs. Shepherd, that an injunction obtained in the form of a separate petition, by the defendant, in execution against the plaintiff, must be governed by all the rules laid down in the code of practice in relation to oppositions to executions, because no other form of .. . . proceeding, m relation to such matters, is authorized by our rules of practice. Viewed in this light, the dissolution of the ! injunction can be considered nothing but an incident connected with the final judgement, and reasons were not required as in the case of a final judgement.
It is, therefore, ordered, adjudged, and decreed, that the judgement of the Parish Court be affirmed, with costs.